                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


BRANDON J. THOMPSON,

            Petitioner,

v.                                                Civil Action No. 5:19CV11
                                                                    (STAMP)
FREDERICK ENTZEL,

            Respondent.


                        MEMORANDUM OPINION AND ORDER
                     AFFIRMING AND ADOPTING REPORT AND
                    RECOMMENDATION OF MAGISTRATE JUDGE
                  AND OVERRULING PETITIONER’S OBJECTIONS

                            I.   Procedural History

     The pro se1 petitioner, Brandon J. Thompson (“Thompson”), a

federal inmate incarcerated at F.C.I. Hazelton in Bruceton Mills,

West Virginia, filed a petition for habeas corpus under 28 U.S.C.

§ 2241.   ECF No. 1.     This Court entered an order to show cause why

the petition should not be granted.          ECF No. 6.     The respondent

filed a motion to dismiss the petition or, in the alternative, a

motion for summary judgment.         ECF No. 8.    Petitioner then filed a

response in opposition and memorandum.            ECF Nos. 16 and 17.    The

action was referred to United States Magistrate Judge James P.

Mazzone for initial review and report and recommendation pursuant

to 28 U.S.C. § 636(b)(1)(B) and Local Rule of Prisoner Litigation

Procedure    2.       The    magistrate    judge    filed   a   report   and

     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
recommendation recommending that respondent’s motion be granted and

the petitioner’s § 2241 petition be dismissed with prejudice.                     ECF

No. 19.     The magistrate judge informed the parties that if they

objected to any portion of the report and recommendation, they were

required to file specific written objections within 14 days after

being served with copies of the report.                     The petitioner filed

objections.      ECF No. 21.

                                 II.    Background

     In his petition, petitioner asserts that the Federal Bureau of

Prisons (“BOP”) violated his right to due process and the Accardi

Doctrine2   by    failing   to    provide     him    with    a   report    from   the

Disciplinary Hearing Officer (“DHO”) following an incident and

investigation      stemming      from    an   assault       of   another    inmate.

Petitioner claims that the DHO report was purposefully withheld by

the BOP so that petitioner could not timely appeal his hearing to

the regional office. For relief, the petitioner requests that this

Court expunge his conviction to ensure the BOP staff will not

continue to disregard BOP policy and to deter BOP staff from future

actions that violate this policy.             ECF No. 1.

     United States Magistrate Judge James P. Mazzone entered a

report and recommendation. ECF No. 19. The magistrate judge noted

that a federal prisoner challenging a disciplinary proceeding under



     2
      United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260,
74 S. Ct. 499, 98 L. Ed. 681 (1954).

                                          2
§ 2241 must exhaust his administrative remedies prior to filing

suit.    The magistrate judge determined that in the instant matter,

there    is    no   dispute    that    petitioner      failed    to   exhaust   his

administrative remedies regarding his disciplinary proceeding. Id.

at 9.      Further, the magistrate judge found that there is no

violation of the Accardi Doctrine and petitioner’s pending petition

is subject to dismissal for failure to exhaust.                       Id. at 10.

Moreover, even if this Court were inclined to excuse exhaustion,

the magistrate judge found that the petition fails to state a

proper ground for relief.             Id.       On review, the magistrate judge

noted that the petitioner was provided all the due process required

of disciplinary proceedings and the petitioner’s claims do not

state a claim for relief as they do not involve a liberty interest

and do not state a cognizable habeas claim.                  Id. at 11-12.

        The petitioner filed timely objections.               ECF No. 21.    In his

objections, the petitioner reiterates his argument that the BOP

staff purposefully withheld his DHO report to prevent him from

filing an appeal.       Petitioner continues by asserting that he did

not     fail   to   exhaust,    but     rather,       “was   unable   to    exhaust

administrative remedies due to impediments put in place by staff

designed to prevent the Petitioner (as well as all inmates) from

being able to exhaust administrative remedies.”                 Id. at 3.




                                            3
       For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be affirmed and

adopted in its entirety.

                            III.      Applicable Law

       Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which an objection is timely made. Because the petitioner filed

objections to the report and recommendation, the magistrate judge’s

recommendation will be reviewed de novo as to those findings to

which the petitioner objected.                As to those findings to which

objections were not filed, all findings and recommendations will be

upheld unless they are “clearly erroneous or contrary to law.”                   28

U.S.C. § 636(b)(1)(A).

                                IV.    Discussion

       This Court has conducted a de novo review of the portion of

the magistrate judge’s report and recommendation concerning the

petitioner’s failure to exhaust administrative remedies and finds

that   the    petitioner’s      failure       to   exhaust    his   administrative

remedies cannot be excused.             As the magistrate judge correctly

stated, a federal prisoner challenging a disciplinary proceeding

under § 2241 must exhaust his administrative remedies prior to

filing suit, and failure to exhaust may only be excused upon a

showing      of   cause   and   prejudice.           Courts    have   enforced   a

longstanding policy favoring exhaustion prerequisites in habeas


                                          4
corpus actions arising under § 2241 in order to promote important

policies such as developing the necessary factual background upon

which the petitioner’s claim is based, allowing the Federal Bureau

of Prisons (“BOP”) the opportunity to exercise its discretion and

apply its expertise in this area, conserving scarce judicial

resources, giving the BOP a chance to discover and correct its own

possible    error,    and   avoiding       deliberate   disregard     for    the

administrative process.        In this case, for the reasons stated by

the magistrate judge, this Court finds that the petitioner has not

exhausted his administrative remedies.

      Additionally, this Court agrees with the magistrate judge that

even if this Court were inclined to excuse exhaustion, which it is

not, the petition ultimately fails to state a proper ground for

relief as the petitioner was provided all the due process required

of disciplinary proceedings and the petitioner’s claims do not

involve a liberty interest and do not state a cognizable habeas

claim.

      As   to   petitioner’s     objections,     this    Court     finds    that

petitioner does not specifically object to the magistrate judge’s

report and recommendation, but merely reiterates his previous

arguments made in support of his petition and in response to the

respondent’s motion. Upon review, this Court finds that petitioner

has   failed    to   make   specific   objections       to   the   report    and

recommendation, and that this Court has conducted an appropriate de


                                       5
novo review of the report and recommendation as it relates to

exhaustion requirements and cognizable habeas claims.   Thus, this

Court upholds the magistrate judge’s recommendation and overrules

the petitioner’s objections.

                          V.    Conclusion

     For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 19) is hereby AFFIRMED and ADOPTED

in its entirety.   Accordingly, the respondent’s motion to dismiss

or for summary judgment (ECF No. 8) is GRANTED, the petitioner’s

petition for writ of habeas corpus under 28 U.S.C. § 2241 (ECF

No. 1) is DENIED and DISMISSED WITH PREJUDICE, and the petitioner’s

objections (ECF No. 21) are OVERRULED.

     It is further ORDERED that this case be DISMISSED and STRICKEN

from the active docket of this Court.

     Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of this order.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

petitioner by certified mail.    Pursuant to Federal Rule of Civil




                                  6
Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:   September 30, 2019



                             /s/ Frederick P. Stamp, Jr.
                             FREDERICK P. STAMP, JR.
                             UNITED STATES DISTRICT JUDGE




                               7
